Exhibit 10.23







SECOND AMENDMENT TO CREDIT AGREEMENT




SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of June
9, 2010, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia corporation
(the “Company”), INTABEX NETHERLANDS B.V., a company formed under the laws of
The Netherlands and a Subsidiary of the Company (the “Dutch Borrower”; together
with the Company, collectively the “Borrowers,” and individually, a “Borrower”),
ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”), the Lenders
(as defined below) party hereto and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”).  Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009, (as amended by that certain First Amendment to Credit Agreement
dated as of August 24, 2009, the “Credit Agreement”);

WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided; and

WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed:

I.

Amendments to the Credit Agreement.

1.

The definition of “Consolidated Net Income” appearing in Section 1.1 of the
Credit Agreement is hereby amended by adding the text “, plus (iii) if the
respective period for which Consolidated Net Income is being determined includes
the fiscal quarter ended March 31, 2010, any FCPA Settlement Expenses incurred
in such fiscal quarter so long as not in excess of $19,450,000.” immediately
after the text “the Transaction Costs” appearing in clause (b)(ii) thereof.

2.

Section 1.1 of the Credit Agreement is hereby amended by inserting the following
new definitions in the appropriate alphabetical order:  

“Delta Limited” shall mean Delta Technology & Software Services Limited,
incorporated as a private limited company under the laws of England and Wales.  

“Delta Technology” shall mean Delta Technology and Software, LLC, a North
Carolina limited liability company.




“FCPA Settlement” shall mean that certain settlement by the Company with the
Securities and Exchange Commission and the U.S. Department of Justice pursuant
to settlement agreement(s) in form and substance reasonably satisfactory to the
Administrative Agent to settle certain investigations, allegations and charges
against the Company as more specifically described on Schedule 3.23 hereto.




“FCPA Settlement Expense” shall mean the incurrence by the Company and its
Subsidiaries of a one-time expense related to the FCPA Settlement and costs and
expenses incurred in connection therewith.




“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of June 9, 2010, by and among the Borrowers, Alliance AG, the Lenders party
thereto and the Administrative Agent.




“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.




3.

Section 5.9(b) of the Credit Agreement is hereby amended by (i) replacing the
text “5.10” with the text “5.25” in the sixth (6th) row (corresponding to the
period from July 1, 2010 through and including September 30, 2010) of the table
appearing in said Section and (ii) replacing the text “4.50” with the text
“5.00” in the eighth (8th) row (corresponding to the period from January 1, 2011
through and including March 31, 2011) of the table appearing in said Section.

4.

Section 6.1 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (k) thereof, (ii) deleting the period at
the end of clause (l) thereof and inserting “; and” in lieu thereof and (iii)
inserting the following new clause (m) immediately at the end of said Section:

“(m)

from and after the first date upon which Delta Technology ceases to be a
wholly-owned Subsidiary of the Company as a result of one or more transactions
contemplated in accordance with clause (x) of Section 6.4(a), Indebtedness of
Delta Technology from time to time outstanding in an aggregate principal amount
not to exceed $25,000,000.”.




5.

Section 6.3 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (f) of said Section and inserting a comma
in lieu thereof and (ii) adding the text “and (h) unsecured Guaranty Obligations
of the Company with respect to Indebtedness of Delta Technology outstanding
pursuant to Section 6.1(m)” immediately after the text “$150,000,000” appearing
in clause (g) of said Section.   

6.

Section 6.4(a) of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (viii) thereof, (ii) deleting the period at the
end of clause (ix) thereof and by inserting “; and” in lieu thereof and (iii)
inserting the following new clause immediately at the end thereof:

“(x) so long as (1) no property or assets (other than investments of cash
permitted in accordance with the relevant provisions hereof in an aggregate
amount not to exceed $10,000,000) are transferred to Delta Technology or Delta
Limited by the Company or any of its Subsidiaries (excluding transfers between
Delta Technology and Delta Limited) after the Second Amendment Effective Date
and (2) neither Delta Technology nor Delta Limited own Equity Interests in any
other Person (except Delta Technology may own the Equity Interests of Delta
Limited) at the time of any transaction effected in accordance with this clause
(x), the Company or its respective Subsidiary which directly owns the Equity
Interests in Delta Technology may from time to time sell, or may permit Delta
Technology to issue, Equity Interests therein (including options, warrants and
similar contingent equity interests therein), so long as (x) no Default or Event
of Default then exists, (y) the Company continues to own, directly or indirectly
through one or more wholly owned Subsidiaries, on a fully diluted basis, at
least 70% of the outstanding Equity Interests in Delta Technology and (z) all
Equity Interests of Delta Technology which are sold or issued to Persons other
than the Company or its wholly owned Subsidiaries are sold or issued to
officers, employees or directors of Delta Technology, members of the industry
appointed to an advisory board of Delta Technology and/or third party investors,
in each case who do not constitute an officer, director or employee of the
Company or any of its other Affiliates (other than Delta Technology) or
otherwise constitute an Affiliate of the Company (except as a result of its
ownership of Equity Interests in Delta Technology).”.




7.

Section 6.6 of the Credit Agreement is hereby amended by (i) replacing the word
“and” following the text “Effective Date” appearing in clause (i) of said
Section with a comma, and (ii) adding the text “and (iii) transactions expressly
permitted pursuant to Section 6.4(a)(x)”.

8.

Section 6.7 of the Credit Agreement is hereby amended by adding the following
new sentence immediately at the end of the existing text thereof:

“Notwithstanding anything to the contrary contained above, the provisions of
this Section 6.7 shall not prohibit any transaction expressly permitted pursuant
to Section 6.4(a)(x).”.

9.

Section 6.8 of the Credit Agreement is hereby amended by inserting the following
new sentence immediately after the first sentence thereof:

“For purposes of clause (i) of the immediately preceding sentences it is
understood and agreed that, in the case of Delta Technology, reasonable
extensions of its business and businesses auxiliary or complimentary thereto
shall include the expansion of the applicability of its software and related
services to Persons engaged in businesses other than the business engaged in by
the Company and its Subsidiaries as of the Second Amendment Effective Date.”.

10.

Section 6.9 of the Credit Agreement is hereby amended by (i) deleting the word
“and” preceding clause (xi) thereof and (ii) inserting the following new text
immediately at the end of the existing text thereof:

“and (xii) any document or instrument governing Indebtedness incurred pursuant
to Section 6.1(m) may contain restrictions which are limited to Delta
Technology”.

11.

Section 6.10 of the Credit Agreement is hereby amended by (i) deleting the word
“and” immediately preceding clause (g) thereof and (ii) inserting the following
new text immediately after the existing text thereof:

“and (h) at any time and from time to time when Delta Technology is no longer a
wholly-owned Subsidiary of the Company as a result of one or more transactions
effected in accordance with Section 6.4(a)(x), (x) Delta Technology may make
Restricted Payments to holders of its Equity Interests generally so long as the
Company and its respective Subsidiaries which directly own Equity Interests
therein receive at least their ratable share of the respective Restricted
Payment (based on their relative holdings of Equity Interests in Delta
Technology) and (y) so long as no Default or Event of Default is then in
existence, Delta Technology may from time to time purchase its Equity Interests
(or warrants, options and similar contingent equity interests with respect
thereto) from its officers, directors or other shareholders (other than the
Company and its Subsidiaries) so long as the aggregate payments in any fiscal
year in respect of all payments pursuant to this sub-clause (y) do not exceed
$2,500,000.”.   

II.

Miscellaneous Provisions.

1.

In order to induce the Administrative Agent and the Lenders to enter into this
Second Amendment, each Credit Party hereby represents and warrants that (i) no
Default or Event of Default exists as of the Second Amendment Effective Date (as
defined below), both immediately before and after giving effect to this Second
Amendment on such date, (ii) all of the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects on the Second Amendment Effective Date, both
immediately before and after giving effect to this Second Amendment on such
date, with the same effect as though such representations and warranties had
been made on and as of the Second Amendment Effective Date or, to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date, (iii) the execution, delivery and performance of this
Second Amendment has been duly authorized by all necessary action on the part of
each Credit Party, has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against each of them in accordance with its terms, except to the
extent that the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (iv) the
execution and delivery hereof by each Credit Party and the performance and
observance by each Credit Party of the provisions hereof do not violate or
conflict with (A) any organizational document of any Credit Party or (B) any
Requirement of Law applicable to such Credit Party or result in a breach of any
provision of or constitute a default under any Contractual Obligation of any
Credit Party and (v) the certifications contained in the Delta Financial
Certificate (as hereinafter defined) are true and correct on the Second
Amendment Effective Date.

2.

The Credit Parties acknowledge and agree and hereby represent and warrant that
(x) the Credit Agreement (as modified hereby) and each other Credit Document,
and all Credit Party Obligations and Liens thereunder, are valid and enforceable
against the Credit Parties in every respect and all of the terms and conditions
thereof are legally binding upon the Credit Parties, in each case all without
offset, counterclaims or defenses of any kind and (y) the perfected status and
priority of each Lien and security interest created under any Credit Document
remains in full force and effect in accordance with the requirements of the
Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Second
Amendment Effective Date, both immediately before and immediately after giving
effect to this Second Amendment on such date.

3.

This Second Amendment is limited precisely as written and shall not constitute
or be deemed to constitute a modification, acceptance or waiver of any other
provision of the Credit Agreement or any other Credit Document and shall not
prejudice any right or rights that the Administrative Agent or the Lenders may
have now or in the future under or in connection with the Credit Agreement or
any other Credit Document.

4.

This Second Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Company and the Administrative Agent.

5.

THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

6.

This Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i)

the Company shall have paid to the Administrative Agent for the benefit of each
Lender which has executed and delivered a counterpart hereof as provided in
following clause (iii) on or prior to 5:00 p.m. on June 9, 2010, an amendment
fee in an amount equal to 0.25% of the Revolving Commitment of such Lender as in
effect on such time and date;

(ii)

the Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Company as of the Second Amendment Effective Date
certifying as to the financial condition and assets of Delta Technology and
Delta Limited, which certificate (the “Delta Financial Certificate”) shall be in
form and substance satisfactory to the Administrative Agent;

(iii)

the Borrowers, Alliance AG, the Lenders constituting the Required Lenders and
the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 Attention:  Roman Picherack
(facsimile number: 212-354-8113 / e-mail address:roman.picherack@whitecase.com);
and

(iv)

the Borrower shall have paid to the Administrative Agent all fees, costs and
expenses (including, without limitation, legal fees and expenses of White and
Case LLP) payable to the Administrative Agent to the extent due under the Credit
Agreement.

7.

This Second Amendment constitutes a “Credit Document” for purposes of the Credit
Agreement and the other Credit Documents.  No provision of this Second Amendment
may be amended, modified, waiver or supplemented, except as provided in Section
9.1 of the Credit Agreement.

8.

By executing and delivering a copy hereof, each Credit Party hereby agrees that
all Credit Party Obligations of the Credit Parties shall be fully guaranteed
pursuant to the Guarantees and shall be fully secured pursuant to the Credit
Documents, in each case in accordance with the respective terms and provisions
thereof and that this Second Amendment does not in any manner constitute a
novation of any Credit Party Obligations under any of the Credit Documents.

9.

From and after the Second Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.




[SIGNATURE PAGES TO FOLLOW]














IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first
written above.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:

 /s/ Joel Thomas

Name:

  Joel Thomas

Title:

Vice President and Treasurer







By:

 /s/ B. Lynne Finney

Name:

  B. Lynne Finney

Title:

Assistant Treasurer




DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:

 /s/ Pieter Michel van Drooge

Name:

  Pieter Michel van Drooge

Title:

Managing Director




By:

 /s/ Elizabeth Louise Maria Bruinhof

Name:

  Elizabeth Louise Maria Bruinhof

Title:

Managing Director







FOREIGN GUARANTOR:

ALLIANCE ONE INTERNATIONAL AG







By:

 /s/ Joel Thomas

Name:

  Joel Thomas

Title:

Authorized Signer




















DEUTSCHE BANK TRUST COMPANY AMERICAS




_______________________________,

as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender







By:

 /s/ Scottye Lindsey

Name:

Scottye Lindsey

Title:

Director







By:

 /s/ Erin Morrissey

Name:

Erin Morrissey

Title:

Vice President














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




AGFIRST FARM CREDIT BANK




By:

 /s/ Steven J. O’Shea

Name:

Steven J. O’Shea

Title:

Vice President














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:




Badgerland Financial, FLCA




By:

 /s/ Kenneth H. Rue

Name:

Kenneth H. Rue

Title:

VP Loan Participations & Capital Markets











SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:




CREDIT SUISSE AG

CAYMAN ISLANDS BRANCH




By:

 /s/ Bill O’Daly

Name:

Bill O’Daly

Title:

Director







By:

 /s/ Christopher Reo Day

Name:

Christopher Reo Day

Title:

Associate














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:




GOLDMAN SACHS BANK USA




By:

 /s/ Barabara Fabbri

Name:

Barbara Fabbri

Title:

Authorized Signatory














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




ING Bank N.V.




By:

 /s/ D. Schut                 /s/ L. Vriens

Name:

D. Schut                       L. Vriens

Title:

Director

Managing Director














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:




NATIXIS, NEW YORK BRANCH







By:

/s/ Alisa Trani

/s/ Stephen A. Jendras

Name: Alisa Trani                 Stephen A. Jendras

Title:  Associate Director       Managing Director














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Cooperative Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch  




By:

 /s/ Theodore W. Cox

Name:

Theodore W. Cox

Title:

Executive Director







By:

 /s/ Rebecca Morrow

Name:

Rebecca Morrow

Title:

Executive Director














SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS,  AS  ADMINISTRATIVE   AGENT




Name of Institution:




Standard Chartered Bank




By:

 /s/ Michael Pistilli

Name:

Michael Pistilli

Title:

Director







By:

 /s/ Robert K. Reddington

Name:

Robert K. Reddington

Title:

AVP/Credit Documentation

Credit Risk Control

Standard Chartered Bank N.Y.


















